Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9-12, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sperduti (US 20050234778) in view of Lindsay (US 20050148828)
Sperduti teaches
1. An information processing apparatus (i.e. reader 110, terminal 450, oven 816) comprising: 
a storage component  that stores caution information (i.e. memory, database; par. 9, 140-141); 
a tag information receiver (i.e. antenna 113, 232, 242) that receives tag information including information specifying an article from a radio tag attached to the article and received by an antenna; 
a determination component that determines whether the received tag information includes information indicating notification of caution information that cautions handling of the radio tag or the article to which the radio tag is attached (par. 122-123, 140-141: tag information includes proper instruction regarding temperature/power/time settings for the food article); and 
a notification component that issues a notification of the caution information from the storage component when the determination component determines that the received tag article to which the radio tag is attached (Sperduti, par. 140-141: “proximity device 110 and/or the cooking device 816 can use to access a local or a remote configuration database to provide the proper processing instructions”)
Sperduti is silent to wherein the tag information includes a defined format, wherein data indicative of whether the received tag information includes the information indicating notification of the caution information resides in a defined position of the defined format.
Lindsay teaches a tag may include information that is associated with a microwave oven, which may include warning code to warn users of the microwave (par. 88, 70, 111). Lindsay further teaches that “information contained in such electronic tags may be defined as environmental-data. For example, environmental-data may include any combination of: (1) EMI Code; (2) item identification number; (3) item model number; (4) warning code; (5) room code; (6) floor code; (7) building code; (8) vehicle code; (9) meal code; (10) nutrition code. For example, a "floor code" may simply be a number, such as 15, perhaps indicating a body is on the 15th floor of a building” (Lindsay, par. 60).  
As seen per Lindsay, it is well known to store a warning code, which could be multi-digit number, in a tag.
As to a specific position in the defined format, the current limitation does not specify which the defined position is.  Thus it is interpreted as any position that has been pre-defined when the data is encoded and stored in the tag. Lindsay cures the deficiency of caution information in the tag of Sperduti by teaching that a tag may store a warning code therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lindsay so that warning code represented in multi-bit code can be stored in the tag rather than the entire warning message, thereby saving memory space.

3.2, wherein the storage component stores a plurality of types of caution information, the determination component determines a type of caution information included in the tag information, and the notification component reads the determined type of caution information from the storage component and issues the notification of the caution information (Sperduti, par. 140: power, temperature, time settings are different types of caution information). 
6.1, wherein the tag information comprises a commodity code (Sperduti, par. 140)
Re claims 4, see discussion regarding claims above.
Re claim 5.1, Sperduti is silent to the information processing apparatus is a self-service type data sales processing apparatus in which a customer performs a sales registration operation and a settlement operation of the commodity, and the notification component notifies the customer of the caution information related to the handling of the commodity for which the sales registration operation is performed, the radio tag attached to the commodity, or the article to which the radio tag is attached 
However, Sperduti teaches a sales processing apparatus (i.e. 120, 450) operated by a purchaser or cashier (Sperduti, par. 38) and configured to receive tag information from commodity product’s RFID tag that includes data when read by a reader 110 to provide caution instruction or warnings such as improper uses, contradiction, or expired (Sperduti, par. 122-123, 140-141).  Sperduti further teaches that reader 110 in different embodiments can be associated with a POS terminal responsible for sales registration and settlement (Fig. 7, par. 121-124) or can be embedded in a microwave oven for detecting RFID tags and receiving caution instructions from the tags (Fig. 8C, par. 140).  Per Sperduti, “To establish proper operation, the RFID configuration tag 804 is interrogated to provide details concerning the device to which the tag that is subjected to processing may be destroyed in the microwave or oven, it can be used to contain information that can be transferred to the microwave or oven prior to operation. The information can relate to one or more processing steps. Alternatively, the tag can be removed from the product to be processed before processing begins, so that it can be held aside and used for providing instructions for processing that requires multiple steps” (Sperduti, par. 138-140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperduti so that the tags can be read and provided warnings associated with the RF tag at a POS terminal.  It would have also been obvious to include such warning instruction since Sperduti recognizes that caution instructions for proper operation are transferred ahead to the oven and also recognizes the importance of removal of the tag to avoid destruction.
Furthermore, it has been recognized that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the recited limitations describe an intended use of known apparatus in a sales and settlement environment, with the difference being only in the warning information about removing the RF tag.
Re claim 7.1, Sperduti is silent to wherein the caution information comprises at least one of caution information for removing the radio tag before warming the commodity in an oven, caution information relating to handling of easily breakable and fragile commodities, and caution information for keeping the radio tag away from a medical device 
However, Sperduti teaches “To establish proper operation, the RFID configuration tag 804 is interrogated to provide details concerning the device to which the hand-held proximity device 110 is being attached…Because a tag that is subjected to processing may be destroyed in the microwave or oven, it can be used to contain information that can be transferred to the microwave or oven prior to operation. The information can relate to one or more processing steps. Alternatively, the tag can be removed from the product to be processed before processing begins, so that it can be held aside and used for providing instructions for processing that requires multiple steps” (Sperduti, par. 138-140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sperduti by including warnings such as removing the RF tag before an oven operation since Sperduti recognizes that instructions for proper operation are transferred ahead to the oven and the importance of removal of the tag to avoid a destruction.
Furthermore, it has been recognized that “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.”  See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the recited limitations describe an intended use of known apparatus, with the difference being only in the warning information about the RF tag.
Re claim 8.1, wherein the notification component issues at least one of an audible notification and a visual notification (Lindsay, par. 25, 30, 35, 70).
Re claims 9-10, 12-20, see discussion regarding claims above.
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that the combination of Sperduti/Lindsay does not teach the claimed invention.
However, as discussed above, Sperduti teaches all limitations in the independent claim except for the tag information includes a defined format, wherein data indicative of whether the received tag information includes the information indicating notification of the caution information resides in a defined position of the defined format. Lindsay cures this deficiency by disclosing that a warning code in the form of a code can be stored at least in a numeric format that can be read by a reader to provide a warning to a user.  Sperduti/Lindsay combined teachings represent something that one of ordinary skill in the art is capable of performing and if if person of ordinary skill in art can implement predictable variation, 35 U.S.C. §103 likely bars its patentability (KSR 2007).  Applicant is reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. RockwellInternational Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887